At a former day of this term the judgment in this case was affirmed by this court, our reasons being briefly stated in an opinion then filed.
A careful consideration of the motion for rehearing has convinced us that our conclusion was erroneous. It is well established as a general rule that the holder of a mechanic's, laborer's or materialman's lien is not by force of that fact alone entitled to a personal judgment against the owner of the property. Waldroff v. Scott, 46 Tex. 4; Sens v. Trentune, 54 Tex. 220.
In disposing of this appeal we were not unmindful of its existence. We affirmed the judgment on the ground that appellees had at least a potential lien at the time notice was served upon the owner and for that reason under articles 3305, 3306 and 3307 of the Revised Statutes it operated somewhat in the nature of a writ of granishment upon such funds as were due the contractor by the owner at the date of service of the notice. Fullenweider v. Longmoor, 73 Tex. 482
[73 Tex. 482].
Our error grew out of a misapprehension of the pleadings and the facts brought about by the statement in the testimony and the brief that the owner had entered into a written contract with the contractor against which the plea of homestead would not prevail.
The situation is in fact as follows: The court found specifically that the premises were homestead and that there was no lien. This finding is not assailed by cross-assignment and must be treated as true. The owner was the head of a family and the contract was not signed by his wife. This being true, it is not possible under the facts of this case that by any subsequent act could either the contractor or those acting under him acquire a lien against the property. It is further true that appellee made no response to the plea of homestead and alleged no facts which would have entitled him to a lien notwithstanding the homestead character of the property, hence the plea of homestead if established was a complete defense to the action as brought. The liability of the owner to the contractor was a simple debt which could have been subjected to the claims of subcontractors and materialmen by garnishment only. It is not pretended that appellee had any sort of contract with the owner.
Appellees contend that under the constitution they had a lien under the facts shown, though by reason of the homestead character of the property it was unenforceable. We can not accede to the proposition. The constitution allows no liens upon the homestead except those created in a prescribed way.
Personal judgments against the owner of property upon which a lien exists are, in the absence of privity of contract, allowable only when authorized by statute. Phillips on Mech. Liens, secs. 446 and 447.
We were of opinion on the former hearing that as under art. 3304 of the Revised Statutes the contract duly executed between the owner and the original contractor in such form as to create a lien upon the homestead inured to the benefit of mechanics, laborers and materialmen acting under it in furtherance of the work, appellees had at least a potential *Page 453 
lien at the date of service of notice upon the owner and in that view we held that the case of Delauney v. Butler, 55 S.W. Rep., 752, was in point.
It is clear to our minds that appellees were not entitled to their personal judgment in the absence of at least a potential lien at the date of service of notice upon the owner.
That the lien must be existent is ruled in Fullenweider v. Longmoor, 73 Tex. 484, the court saying: "If the owner of the property is indebted to the contractor the service of the notice if followed by the acts required to fix the lien secures the fund as does a writ of garnishment in an ordinary case."
It is clear upon principle and authority that in the absence of privity of contract the right to personal judgment under the statute is dependent at least upon the right to a lien. No such lien being shown and none such being alleged as against the property if found to be homestead, and the court having distinctly found that the property was homestead or defendant, it follows that the judgment can not stand.
The motion for rehearing is granted. The judgment of the trial court reversed and the cause remanded.
Granted.
Reversed and remanded.